Case 0:20-cv-60692-WPD Document 1-3 Entered on FLSD Docket 04/03/2020 Page 1 of 1

®® Envision
WW puvsician services

APPEULATES Kime Bom

LLC

Payment Plan Pay In Full

$127.83 $767.00

x 6 months Due Upon Receipt

    

Te ee a
a4 LOC NEVES PHOENIX ED MED OF BROWARD, JERRY PAUL

Page 1 of 2

Patient Name

 

 

 

 

 

Account #: BRD3920578030

 

 

 

| ruth Services Performed at: BROWARD HEALTH IMPERIAL POINT-Emergency Services J
ae Insurance Patient Patient
Visit Date Description Charges Pmt/Ad Pmt
Patient Name: Jerry Paul Provider(s): Tatyana Gelman,Pac
42/14/19 99283 - Emergency Eval & Mgmt (Lvi 3) $767.00
Patient Balance $767.00
\ Gran Totals & Amount Due Today $767.00 $0.00 $0.00 $767.00

 

 

(Important Message

Your medical bill is past due.

 

Contact Us: (800) 355-2470 | Access Code for Payments 830023

ee

FF Envision
IB PyysiciaN SERVICES

APMUATED (MEROUILY 4 OLTAL MLCOCNE MrCES

PO BOX 38048
PHILADELPHIA, PA 19101-8048

ELECTRONIC SERVICE REQUESTED

PILOOO449S PRESOAT 4495 1 AB 0.416 PIC19 <B>

JofoEMefpanfARf yg hep pgeed fof enya Maeda EA] LAM gf og yes
JERRY PAUL

FAY 240 Ne 21st cr
POMPANO BEACH FL 33060-4942

€160400039205740300007+ 7000000000000009

Hours of operation: 8:30AM - 7:00PM Eastern Time
Piease detach and retum bottom portion with your payment.

 

ae NMOL a cala his
Amount Due $767.00
Patient Name Due D i
JERRY PAUL ue Date Upon Recaipt
Account # BRD3920578030

 

 

Amount Enclosed ( é)

Please make check payable to PHOENIX ED MED OF
a LLC and include your account number on your

 

PHOENIX ED MED OF BROWARD, LLC
PO BOX 38048
PHILADELPHIA, PA 19101-8048

[MovsfpPoceaftgfyageetfeeafoafg lag fotaflaybeattytfat afplafttat
